                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

KEVIN ERNST DUCLAIRON,                                                Case No. 3:18-cv-01095-AC

                       Plaintiff,                                        ORDER OF DISMISSAL
       V.

LGBTQ COMMUNITY & GRACE
COMMUNITY CHURCH KLAN,
GABRIELLE FRANKLIN, GUY
FRANKLIN, JOHN MACARTHUR,
JONATHAN SZABO, ALLAN PAUL, and
MELINDA MACARTHUR,

                       Defendants.

ACOSTA, Judge

       On June 21, 2018, Plaintiff Kevin Ernst Duclairon, proceedingpro se, filed his Complaint

and paid the $400 filing fee on August 3, 2018. (ECF No. 1.) On August 20, 2018, the court held

a Show Cause Hearing to discuss the status of Plaintiffs case. (ECF Nos. 5, 10.) At that time, the

court discussed the need for Plaintiff to timely serve the defendants, and the court made efforts to

appoint counsel for Plaintiff from the volunteer pro bona panel. To date, three attorneys have

declined to represent Plaintiff in this matter. (ECFNos. 13, 16, 24.) On October 11, 2018, the court


1 - ORDER OF DISMISSAL
issued an Order to Show Cause directing Plaintiff to serve defendants with a copy of the Complaint

within 60 days, or show cause why service has not been accomplished. (ECF No. 25.) On October

15, 2018, Plaintiff filed a Motion to Dismiss his Complaint, and requests reimbursement of his $400

filing fee. (ECF No. 26.) To date, no defendant has been served.

                                              Discussion

        The Federal Rule of Civil Procedure ("Rule") 41(a)(l) permits a plaintiff to voluntarily

dismiss an action without leave of court at any time before the defendant answers or files a

dispositive motion. FED. R. CIV. P. 41(a)(l). Rule 41(a)(2) permits the comi to dismiss an action

at the plaintiffs request "on terms that the court considers proper." FED. R. CIV. P. 41(a)(2).

Plaintiff has not served the defendants and requests that the court dismiss his action because he has

not obtained an attorney. (PL Mot. Dismiss at 1, ECF No. 26.) Accordingly, the court concludes

that dismissal of Plaintiffs case without prejudice at this juncture is proper and Plaintiffs Motion

to Dismiss is granted.

        In his motion, Plaintiff seeks reimbursement of his $400 filing fee because the case has

become a hardship. However, the court is not authorized to return the filing fee. Filing fees for

initiating a lawsuit in district court are authorized by 28 U.S.C. § 1914, and are part of the costs of

litigation. See Green v. Bank ofAmerica, No. 2:12-cv-02093-GED-CKD PS, 2012 WL 5032414,

at *1 (E.D. Cal. Oct. 17, 2012) (denying refund of filing fee after prose plaintiff voluntarily

dismissed complaint under Rule 41 (a)). Nothing in the statute, or any other statute, provides for the

refund of a filing fee for any reason. Plaintiff does not identify, nor does the court find, any

precedent permitting the court to refund filing fees in this situation. Id.




2 - ORDER OF DISMISSAL
       To the contrary, numerous courts have discussed that a district court lacks the authority to

refund a filing fee after a voluntary dismissal. Id. (collecting cases). See also Thompson v. San Jose

Police Dep 't, Case No. C 05-2195 JF (PVT), 2006 WL 1141324, at *1 (N.D. Cal. May 1, 2006)

(refusing to grant refund of filing fee after prose plaintiff voluntarily dismissed action under Rule

41(a)); Grindlingv. Martone, Civ. No. 12-00361-LEKIBMK, 2012 WL4502954, at *1-2 (D. Haw.

Sept. 28, 2012) (refusing to refund filing fee where pro se prisoner voluntarily dismissed case);

Killian v. Panetta, Case No. 12cv828 JLS (DHB), 2013 WL 41138399, at *3 (S.D. Cal. Aug. 13,

2013) (refusing to refund appellate filing fee to pro se plaintiff where Ninth Circuit dismissed appeal

before briefing filed). Accordingly, Plaintiffs request for reimbursement of the filing fee is denied.

                                             Conclusion

       Based on the foregoing, Plaintiffs Motion to Dismiss is GRANTED; Plaintiffs request for

reimbursement of his filing fee is DENIED. Accordingly, IT IS ORDERED that this action is

dismissed, without prejudice.

       IT IS SO ORDERED.

       DATED this               of OCTOBER, 2018.

                                                                ,, I

                                                            '0J          \\L:-,--,,-,
                                                            1JqHN V. ACOSTA
                                                          Unit~ States Magistrate Judge




3 - ORDER OF DISMISSAL
